DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/28/2022 in which Applicant lists claims 1-9, 14-16 and 18 as being original, and claims 10-13 and 17 as being currently amended. It is interpreted by the examiner that claims 1-18 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 7/28/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 5/9/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed 7/28/2022, with respect to the 102(a)(2) and 103 rejections in view of Seo et al. (US 2020/0363626 A1) and Lee et al. (US 2021/0181460 A1) references have been fully considered and are persuasive.  Specifically, Applicant’s statements invoking the 102(b)(2)(C) exception and disqualifying the references is accepted. The rejections of the claims in view of these references is hereby withdrawn. 
Applicant's arguments filed 7/28/2022, with respect to the Yedid et al. (US 2021/0048650 A1) reference, have been fully considered but they are not persuasive. Applicant argues that Yedid does not disclose a rounded magnet disposed on the carrier for rotating the carrier about a first axis with respect to the housing. This argument is not persuasive since Yedid discloses a rounded magnet (element 404) disposed on the carrier (element 220) for rotating the carrier about a first axis (e.g. x-axis, axis 122 in figure 1A) with respect to the housing (element 230). These elements are shown in detail in at least  figures 1A, 4A-4C, 6C, 8, and 12A-12C, and discussed in detail in at least paragraphs [0109], [0114], [0117] and [0131]-[0132]. Therefore, the arguments with respect to Yedid and amended claims 17 and 18 are not persuasive, and these rejections are made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yedid et al., U.S. Patent Application Publication Number 2021/0048650 A1 (hereafter Yedid).
Regarding claim 17, Yedid discloses a folded module (see at least element 120) comprising:
a housing having an internal space of which at least a portion is rounded (see at least element 230);
a carrier disposed in the internal space and at least partially rounded (see at least element 220); 
a driving unit comprising a coil and a rounded magnet disposed on the carrier, the driving unit being configured to rotate the carrier about a first axis with respect to the housing (see at least figure 1A, axis 122, and figures 4A-4C, 6C, 8, and 12A-12C, elements 404 and 806, as well as paragraphs [0109], [0114], [0117], [0131]-[0132]); and
a rotation holder disposed on the carrier (see at least element 210),
wherein the carrier is rotatable, with respect to the housing, about a first axis (see at least figure 2B, x-axis), and
 wherein both the rounded shape of the internal space and the rounded shape of the carrier correspond to a shape of an arc of a circle centered on the first axis (see at least figures 6c and 7, element 122, as well as paragraphs [0110], [0115]).
Regarding claim 18, Yedid discloses a plurality of cameras (see at least elements 100 and 190), comprising: a plurality of camera modules having different angles of view (see at least paragraph [0104]), wherein at least one of the plurality of camera modules is a camera module including the folded module of claim 17 (see at least element 100).
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a folded module wherein the carrier is rotatable, with respect to the housing, around a first axis formed by one rotating shaft ball,
wherein the rotation holder is rotatable with respect to the carrier around a second axis formed by two ball members, and
wherein the first axis and the second axis intersect each other, and the one rotating shaft ball and the two ball members are disposed on a plane comprising both the first axis and the second axis, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-16 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872